



Exhibit 10.2
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between Glenn H.
Schiffman (“Executive”) and IAC/InterActiveCorp, a Delaware corporation (the
“Company”), and is effective as of April 7, 2016 (the “Effective Date”).
WHEREAS, the Company desires to establish its right to the services of
Executive, in the capacity described below, on the terms and conditions
hereinafter set forth, and Executive is willing to accept such employment on
such terms and conditions.
NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Executive and the Company have agreed and do hereby agree as follows:
1A.    EMPLOYMENT. During the Term (as defined below), the Company shall employ
Executive, and Executive shall be employed, as the Company’s Executive Vice
President and Chief Financial Officer. During Executive’s employment with the
Company, Executive shall do and perform all services and acts necessary or
advisable to fulfill the duties and responsibilities as are commensurate and
consistent with Executive’s position and shall render such services on the terms
set forth herein. During Executive’s employment with the Company, Executive
shall report directly to the Chief Executive Officer of the Company (hereinafter
referred to as the “Reporting Officer”). Executive shall have such powers and
duties with respect to the Company as may reasonably be assigned to Executive by
the Reporting Officer, to the extent consistent with Executive’s position.
Executive agrees to devote all of Executive’s working time, attention and
efforts to the Company and to perform the duties of Executive’s position in
accordance with the Company’s policies as in effect from time to time. Executive
may participate in civic and charitable activities and may manage his and his
immediate family’s personal investments, so long as such activities do not
conflict with or interfere with Executive’s performance of his duties hereunder
or compete with or present an actual or apparent conflict of interest for the
Company, which shall be determined by the General Counsel of IAC in his/her good
faith judgment. Executive’s principal place of employment shall be at the
Company’s offices located in New York, New York.
2A.    TERM. The term of this Agreement shall commence on the Effective Date and
shall continue for a period of one (1) year. This Agreement shall automatically
be renewed for successive one-year periods in perpetuity unless one party hereto
provides written notice to the other, at least ninety (90) days prior to the end
of the then current one-year employment period, that it elects not to extend
this Agreement, which notice shall be irrevocable (any such notice, a
“Non-Renewal Notice”). The period beginning on the date hereof and ending on the
first anniversary hereof or, if the Agreement is renewed pursuant to the prior
sentence, the last day of the last one-year renewal period, shall be referred to
hereinafter as the “Term.”




1

--------------------------------------------------------------------------------





Notwithstanding any other provision of this Agreement to the contrary,
Executive’s employment with the Company is “at-will” and may be terminated at
any time for any reason or no reason, with or without cause, by the Company or
Executive, with or without notice. During the Term, Executive’s right to
payments upon certain terminations of employment is governed by Section 1(d) of
the Standard Terms and Conditions attached hereto.
3A.    COMPENSATION.
(a)BASE SALARY. During the period that Executive is employed with the Company
hereunder, the Company shall pay Executive an annual base salary of $600,000
(the “Base Salary”), payable in equal biweekly installments (or, if different,
in accordance with the Company’s payroll practice as in effect from time to
time). The Base Salary may be increased from time to time in the discretion of
the Compensation and Human Resources Committee of the Company (the “Compensation
Committee”). For all purposes under this Agreement, the term “Base Salary” shall
refer to the Base Salary as in effect from time to time.
(b)    DISCRETIONARY BONUS. During the period that Executive is employed with
the Company hereunder, Executive shall be eligible to receive discretionary
annual bonuses.
(c)    GRANT OF IAC EQUITY AWARDS. On the Effective Date, Executive shall be
granted, under and subject to the provisions of IAC’s 2013 Stock & Annual
Incentive Plan (the “2013 Plan”), an award of 200,000 options to purchase shares
of common stock of the Company with an exercise price equal to the fair market
value on the grant date (the “2016 IAC Stock Option Award”). The actual vesting
and other terms and conditions of the 2016 IAC Stock Option Award will be
governed by the award notices and related Terms and Conditions attached as
Exhibit A and the 2013 Plan. Executive shall remain eligible for future equity
grants during the Term of his employment with the Company.
(d)    BENEFITS. From the Effective Date through the date of termination of
Executive’s employment with the Company for any reason, Executive shall be
entitled to participate in any welfare, health and life insurance, pension
benefit and incentive programs as may be adopted from time to time by the
Company on the same basis as that provided to similarly situated employees of
the Company. Without limiting the generality of the foregoing, Executive shall
be entitled to the following benefits:
(i)    Reimbursement for Business Expenses. During the period that Executive is
employed with the Company hereunder, the Company shall reimburse Executive for
all reasonable, necessary and documented expenses incurred by Executive in
performing Executive’s duties for the Company, on the same basis as similarly
situated employees generally and in accordance with the Company’s policies as in
effect from time to time; and
(ii)    Vacation. During the period that Executive is employed with the Company
hereunder, Executive shall be entitled to paid vacation each year, in accordance
with the plans, policies, programs and practices of the Company applicable to
similarly situated employees of the Company generally.


2

--------------------------------------------------------------------------------





4A.    NOTICES. All notices and other communications under this Agreement shall
be in writing and shall be given by first-class mail, certified or registered
with return receipt requested, or by hand delivery, or by overnight delivery by
a nationally recognized carrier, in each case to the applicable address set
forth below, and any such notice is deemed effectively given when received by
the recipient (or if receipt is refused by the recipient, when so refused):
If to the Company:
c/o IAC/InterActiveCorp
555 West 18th Street, 6th Floor
New York, NY 10011
Attention: General Counsel

If to Executive:
At the most recent address for Executive on file at the Company.

Either party may change such party’s address for notices by notice duly given
pursuant hereto.
5A.    INDEMNIFICATION. The Company shall indemnify, defend and hold harmless
Executive to the fullest extent permitted by applicable law from and against any
loss, cost, liability or expense that may be imposed upon Executive or
reasonably incurred by Executive in connection with any Proceeding (defined
below), including amounts paid in settlement of, or in satisfaction of any
judgment in, any such Proceeding; provided Executive shall give the Company an
opportunity, at its own expense, to handle and defend the same before Executive
undertakes to handle and defend such matter on his own behalf. The Company shall
also advance, and keep current, Executive’s legal fees and expenses in such
matter(s), subject to an undertaking from Executive to repay such advances if it
shall be finally determined by a judicial decision that Executive was not
entitled to advancement or reimbursement of such fees and expenses. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which Executive may be entitled under the Company’s Articles
of Incorporation or Bylaws, as a matter of law, or otherwise, or any power that
the Company may have to indemnify Executive or hold Executive harmless.


For purposes of this Section 5A, a “Proceeding” is any claim, action, suit or
proceeding to which Executive may be a party or in which Executive may be
involved by reason of any act taken or omission by Executive in his capacity as
an officer, director or employee of the Company, or by virtue of the fact that
Executive is or was an officer, director or employee of the Company, or is or
was serving as an officer or director of another entity at the request of the
Company. .


6A.    GOVERNING LAW; JURISDICTION. This Agreement and the legal relations thus
created between the parties hereto (including, without limitation, any dispute
arising out of or related to this Agreement) shall be governed by and construed
under and in accordance with the internal laws of the State of New York without
reference to its principles of conflicts of laws. Any such dispute will be heard
exclusively and determined before an appropriate federal court located in the
State of New York in New York County, or, if not maintainable therein, then in
an appropriate New York state court located in New York County, and each party
hereto submits itself and its property to the exclusive jurisdiction of the
foregoing courts with respect to such disputes. The parties hereto acknowledge
and agree that this Agreement was executed and


3

--------------------------------------------------------------------------------





delivered in the State of New York, that the Company is headquartered in New
York City and that, in the course of performing duties hereunder for the
Company, Executive shall have multiple contacts with the business and operations
of the Company, as well as other businesses and operations in the State of New
York, and that for those and other reasons this Agreement and the undertakings
of the parties hereunder bear a reasonable relation to the State of New York.
Each party hereto (i) agrees that service of process may be made by mailing a
copy of any relevant document to the address of the party set forth above, (ii)
waives to the fullest extent permitted by law any objection which it may now or
hereafter have to the courts referred to above on the grounds of inconvenient
forum or otherwise as regards any dispute between the parties hereto arising out
of or related to this Agreement, (iii) waives to the fullest extent permitted by
law any objection which it may now or hereafter have to the laying of venue in
the courts referred to above as regards any dispute between the parties hereto
arising out of or related to this Agreement and (iv) agrees that a judgment or
order of any court referred to above in connection with any dispute between the
parties hereto arising out of or related to this Agreement is conclusive and
binding on it and may be enforced against it in the courts of any other
jurisdiction.

7A.    COUNTERPARTS. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
8A.    STANDARD TERMS AND CONDITIONS. Executive expressly understands and
acknowledges that the Standard Terms and Conditions attached hereto are
incorporated herein by reference, deemed a part of this Agreement and are
binding and enforceable provisions of this Agreement. References to “this
Agreement” or the use of the term “hereof” shall refer to this Agreement and the
Standard Terms and Conditions attached hereto, taken as a whole.
[Signature Page Follows]




4

--------------------------------------------------------------------------------


    




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
delivered by its duly authorized officer and Executive has executed and
delivered this Agreement on April 7, 2016.
IAC/INTERACTIVECORP


/s/Gregg Winiarski
By:    Gregg Winiarski
Title: Executive Vice President, General Counsel
 






/s/Glenn H. Schiffman
GLENN H. SCHIFFMAN









--------------------------------------------------------------------------------






STANDARD TERMS AND CONDITIONS
1. TERMINATION OF EXECUTIVE’S EMPLOYMENT.


(a)    DEATH. In the event Executive’s employment hereunder is terminated by
reason of Executive’s death, the Company shall pay Executive’s designated
beneficiary or beneficiaries, within thirty (30) days of Executive’s death in a
lump sum in cash, (i) Executive’s Base Salary through the end of the month in
which death occurs and (ii) any other Accrued Obligations (as defined in
paragraph 1(f) below).


(b)    DISABILITY. If, as a result of Executive’s incapacity due to physical or
mental illness (“Disability”), Executive shall have been absent from the
full-time performance of Executive’s duties with the Company for a period of
four (4) consecutive months and, within thirty (30) days after written notice is
provided to Executive by the Company (in accordance with Section 4A hereof),
Executive shall not have returned to the full-time performance of Executive’s
duties, Executive’s employment under this Agreement may be terminated by the
Company for Disability. During any period prior to such termination during which
Executive is absent from the full-time performance of Executive’s duties with
the Company due to Disability, the Company shall continue to pay Executive’s
Base Salary at the rate in effect at the commencement of such period of
Disability, offset by any amounts payable to Executive under any disability
insurance plan or policy provided by the Company. Upon termination of
Executive’s employment due to Disability, the Company shall pay Executive within
thirty (30) days of such termination (i) Executive’s Base Salary through the end
of the month in which termination occurs in a lump sum in cash, offset by any
amounts payable to Executive under any disability insurance plan or policy
provided by the Company; and (ii) any other Accrued Obligations (as defined in
paragraph 1(f) below).


(c)    TERMINATION FOR CAUSE. Upon the termination of Executive’s employment by
the Company for Cause (as defined below), the Company shall have no further
obligation hereunder, except for the payment of any Accrued Obligations (as
defined in paragraph 1(f) below). As used herein, “Cause” shall mean: (i) the
plea of guilty or nolo contendere to, or conviction for, the commission of a
felony offense by Executive; provided, however, that after indictment, the
Company may suspend Executive from the rendition of services, but without
limiting or modifying in any other way the Company’s obligations under this
Agreement; provided, further, that Executive’s employment shall be immediately
reinstated if the indictment is dismissed or otherwise dropped and there is not
otherwise grounds to terminate Executive’s employment for Cause; (ii) a material
breach by Executive of a fiduciary duty owed to the Company; provided that the
Reporting Officer determines, in his/her good faith discretion, that such
material breach undermines his/her confidence in Executive’s fitness to continue
in his position, as evidenced in writing from the Reporting Officer (it being
understood





--------------------------------------------------------------------------------





that the determination as to whether such material breach occurred is a question
of fact and is not in the good faith discretion of the Reporting Officer); (iii)
a material breach by Executive of any of the covenants made by Executive in
Section 2 hereof; (iv) Executive’s continued willful or gross neglect of the
material duties required by this Agreement; or (v) a knowing and material
violation by Executive of any material Company policy pertaining to ethics,
wrongdoing or conflicts of interest; provided, that in the case of conduct
described in clauses (iii), (iv) or (v) above which is capable of being cured,
Executive shall have a period of ten (10) days after Executive is provided with
written notice thereof in which to cure.
(d)    RESIGNATION BY EXECUTIVE FOR GOOD REASON; TERMINATION BY THE COMPANY
OTHER THAN FOR CAUSE, DEATH, OR DISABILITY.. If Executive resigns for Good
Reason (as defined below), or if Executive’s employment hereunder is terminated
prior to the expiration of the Term by the Company for any reason other than
Cause, Death or Disability, then
(i)    the Company shall continue to pay to Executive the Base Salary for twelve
(12) months from the date of such termination or resignation (the “Severance
Period”), payable in equal biweekly installments (or otherwise based on the
Company’s payroll practice as in effect from time to time) over the course of
such twelve (12) months;
(ii)    the Company shall pay Executive within thirty (30) days of the date of
such termination in a lump sum in cash any Accrued Obligations (as defined in
paragraph 1(f) below);
(iii)    any portion of the 2016 IAC Stock Option Award that is outstanding and
unvested at the time of such termination shall vest as of the date of such
termination of employment;
(iv)    any other compensation awards of Executive based on, or in the form of,
Company equity (e.g., stock options, restricted stock, restricted stock units or
similar instruments) that are outstanding and unvested at the time of such
termination but which would, but for a termination of employment, have vested
during the Severance Period shall vest as of the date of such termination of
employment; provided that any outstanding award with a vesting schedule that
would, but for a termination of employment, have resulted in a smaller
percentage (or none) of the award being vested through the end of the Severance
Period than if it vested annually pro rata over its vesting period shall, for
purposes of this provision, be treated as though it vested annually pro rata
over its vesting period (e.g., if 100 RSUs were granted 2.7 years prior to the
date of termination and vested pro rata on the first five anniversaries of the
grant date and 100 RSUs were granted 1.7 years prior to the date of termination
and vested on the fifth anniversary of the grant date, then on the date of
termination 20 RSUs from the first award and 40 RSUs from the second award would
vest); and provided further that any amounts that would vest under this
provision but for the fact that outstanding performance conditions have not been
satisfied shall vest only if, and at such point as, such performance conditions
are satisfied; and


2

--------------------------------------------------------------------------------





(v)    any then vested options of Executive (including options vesting as a
result of (iii) above) to purchase Company equity, shall remain exercisable
through the date that is eighteen months following the date of such termination
or, if earlier, through the scheduled expiration date of such options.
The payment to Executive of the severance benefits described in this Section
1(d) (including any accelerated vesting) shall be subject to Executive’s
execution and non-revocation within twenty-one (21) days following the date of
termination of Executive’s employment with the Company (or such longer period as
may be required by applicable law) of a general release of the Company and its
affiliates, in a form substantially similar to that used for similarly situated
executives of the Company and its affiliates, and which does not contain any
post-employment restrictions that are in addition to or longer than those to
which the Executive is already bound, and does not affect the Executive’s right
to indemnification (the “Release”), and Executive’s compliance with the
restrictive covenants set forth in Section 2 hereof. Executive acknowledges and
agrees that the severance benefits described in this Section 1(d) constitute
good and valuable consideration for such release. In the event that Executive
does not execute and deliver the Release within thirty days following his
receipt of such Release following the date of termination of employment, or in
the event that Executive revokes the Release, the Company may require Executive
to repay any amounts or benefits previously paid or provided to him pursuant to
Section 1(d) (other than the Accrued Obligations) and the Company shall cease
making additional payments or providing additional benefits pursuant to Section
1(d).
For purposes of this Agreement, “Good Reason” shall mean actions taken by the
Company resulting in a material negative change in the employment relationship.
For these purposes, a “material negative change in the employment relationship”
shall include the occurrence of any of the following without Executive’s prior
written consent: (A) a material diminution in the authorities, duties or
responsibilities of the person to whom the Executive is required to report, (B)
the material reduction in Executive’s title, duties or level of responsibilities
as of the Effective Date, excluding for this purpose any such reduction that is
an isolated and inadvertent action not taken in bad faith or that is authorized
pursuant to this Agreement, but including any circumstances under which the
Company is no longer publicly traded and is controlled by another company, (C)
any material reduction in Executive’s Base Salary, (D) the relocation of
Executive’s principal place of employment outside of the metropolitan area of
Executive’s principal place of employment as of the Effective Date or (E) any
other action or inaction that constitutes a material breach bythe Company of the
Agreement, provided that in no event shall Executive’s resignation be for “Good
Reason” unless (x) an event or circumstance constituting “Good Reason” shall
have occurred and Executive provides the Company with written notice thereof
within thirty (30) days after Executive has knowledge of the occurrence or
existence of such event or circumstance, which notice specifically identifies
the event or circumstance that Executive believes constitutes Good Reason, (y)
the Company fails to correct the circumstance or event so identified within
thirty (30) days after the receipt of such notice, and (z) Executive resigns
within ninety (90) days after the date of delivery of the notice referred to in
clause (x) above.


3

--------------------------------------------------------------------------------





(e)    OFFSET. If Executive obtains other employment during the Severance
Period, the amount of any such remaining payments or benefits to be provided to
Executive shall be reduced by the amount of compensation and benefits earned by
Executive from such other employment through the end of such period. For
purposes of this Section 1(e), Executive shall have an obligation to inform the
Company regarding Executive’s employment status during the Severance Period.
(f)    ACCRUED OBLIGATIONS. As used in this Agreement, “Accrued Obligations”
shall mean the sum of (i) any portion of Executive’s accrued but unpaid Base
Salary through the date of death or termination of employment for any reason, as
the case may be; (ii) any compensation previously earned but deferred by
Executive (together with any interest or earnings thereon) that has not yet been
paid and that is not otherwise to be paid at a later date pursuant to the
executive deferred compensation plan of the Company, if any, and (iii) any
reimbursements that Executive is entitled to receive under Section 3A(d)(i) of
the Agreement.


(g) NOTICE OF NON-RENEWAL. If the Company delivers a Non-Renewal Notice to
Executive then, provided Executive offers reasonable transition of his duties as
may be requested by the Company (which such transition shall not extend beyond
the then-current expiration date of the Term), effective as of Executive’s
separation from service from the Company, Executive shall have the same rights
and obligations hereunder as if the Company had terminated Executive’s
employment without Cause.
2.
CONFIDENTIAL INFORMATION; NON-COMPETITION; NON-SOLICITATION; AND PROPRIETARY
RIGHTS.

(a)    CONFIDENTIALITY. Executive acknowledges that, while employed by the
Company, Executive will occupy a position of trust and confidence. The Company,
its subsidiaries and affiliates shall provide Executive with “Confidential
Information” as referred to below. Executive shall not, except as may be
required to perform Executive’s duties hereunder or as required by applicable
law, without limitation in time, communicate, divulge, disseminate, disclose to
others or otherwise use, whether directly or indirectly, any Confidential
Information regarding the Company or any of its subsidiaries or affiliates.
“Confidential Information” shall mean information about the Company or any of
its subsidiaries or affiliates, and their respective businesses, employees,
consultants, contractors, clients and customers that is not disclosed by the
Company or any of its subsidiaries or affiliates for financial reporting
purposes or otherwise generally made available to the public (other than by
Executive’s breach of the terms hereof) and that was learned or developed by
Executive in the course of employment by the Company or any of its subsidiaries
or affiliates, including (without limitation) any proprietary knowledge, trade
secrets, data, formulae, information and client and customer lists and all
papers, resumes, and records (including computer records) of the documents
containing such Confidential Information. Executive acknowledges that such
Confidential Information is specialized, unique in nature and of great value to
the Company and its subsidiaries or affiliates, and that such information gives
the Company and its subsidiaries or


4

--------------------------------------------------------------------------------





affiliates a competitive advantage. Executive agrees to deliver or return to the
Company, at the Company’s request at any time or upon termination or expiration
of Executive’s employment or as soon thereafter as possible, all documents,
computer tapes and disks, records, lists, data, drawings, prints, notes and
written information (and all copies thereof) furnished by the Company and its
subsidiaries or affiliates or prepared by Executive in the course of Executive’s
employment by the Company and its subsidiaries or affiliates. As used in this
Agreement, “subsidiaries” and “affiliates” shall mean any company controlled by,
controlling or under common control with the Company.
(b)    NON-COMPETITION. In consideration of this Agreement, and for other good
and valuable consideration provided hereunder, the receipt and sufficiency of
which are hereby acknowledged by Executive, Executive hereby agrees and
covenants that, during Executive’s employment hereunder and for a period of
twelve (12)_ months thereafter (the “Restricted Period”), Executive shall not,
without the prior written consent of the Company, directly or indirectly, engage
in or become associated with a Competitive Activity. For purposes of this
Section 2(b), (i) a “Competitive Activity” means any business or other endeavor
involving products or services that are the same or similar to products or
services (the “Company Products or Services”) that any business of the Company
is engaged in providing as of the date hereof or at any time during the Term,
provided such business or endeavor is in the United States, or in any foreign
jurisdiction in which the Company provides, or has provided during the Term, the
relevant Company Products or Services, and (ii) Executive shall be considered to
have become “associated with a Competitive Activity” if Executive becomes
directly or indirectly involved as an owner, principal, employee, officer,
director, independent contractor, representative, stockholder, financial backer,
agent, partner, member, advisor, lender, consultant or in any other individual
or representative capacity with any individual, partnership, corporation or
other organization that is engaged in a Competitive Activity.
Notwithstanding anything else in this Section 2(b), Executive may make and
retain investments during the Restricted Period, for investment purposes only,
up to five percent (5%) of the outstanding capital stock of any publicly-traded
corporation engaged in a Competitive Activity if the stock of such corporation
is either listed on a national stock exchange or on the NASDAQ National Market
System if Executive is not otherwise affiliated with such corporation. If
Executive’s employment hereunder is terminated by the Company for any reason
other than Executive’s death, Disability or Cause, or by Executive for Good
Reason, then Executive shall only be subject to the restrictions contained in
this Section 2(b) during the Restricted Period to the extent reasonably
necessary to protect the Company from unfair competition resulting from any
potential misuse of its Confidential Information by the Executive (as determined
by the Company in good faith), and provided the Company continues to pay
Executive his base salary during such Restricted Period.
(c)    NON-SOLICITATION OF EMPLOYEES. Executive recognizes that he will possess
Confidential Information about other employees, consultants and contractors of
the Company and its subsidiaries or affiliates relating to their education,
experience, skills, abilities, compensation and benefits, and inter-personal
relationships with suppliers to and customers of the Company and its
subsidiaries or affiliates. Executive recognizes that the information he will


5

--------------------------------------------------------------------------------





possess about these other employees, consultants and contractors is not
generally known, is of substantial value to the Company and its subsidiaries or
affiliates in developing their respective businesses and in securing and
retaining customers, and will be acquired by Executive because of Executive’s
business position with the Company. Executive agrees that, during Executive’s
employment hereunder and for a period of eighteen (18) months thereafter,
Executive will not, directly or indirectly, solicit or recruit any employee of
the Company or any of its subsidiaries or affiliates (or any individual who was
an employee of the Company or any of its subsidiaries or affiliates at any time
during the six (6) months prior to such act of hiring, solicitation or
recruitment) for the purpose of being employed by Executive or by any business,
individual, partnership, firm, corporation or other entity on whose behalf
Executive is acting as an agent, representative or employee and that Executive
will not convey any such Confidential Information or trade secrets about
employees of the Company or any of its subsidiaries or affiliates to any other
person except within the scope of Executive’s duties hereunder. Notwithstanding
the foregoing, Executive is not precluded from soliciting any individual who (i)
initiates discussions regarding employment on his or her own, (ii) responds to
any public advertisement or general solicitation or (iii) has been terminated by
the Company prior to the solicitation.
(d)    NON-SOLICITATION OF BUSINESS PARTNERS. During Executive’s employment
hereunder, and for a period of eighteen (18) months thereafter, Executive shall
not, without the prior written consent of the Company, persuade or encourage any
business partners or business affiliates of the Company or any of its
subsidiaries or affiliates to cease doing business with the Company or any of
its subsidiaries or affiliates or to engage in any business competitive with the
Company or its subsidiaries or affiliates.
(e)    PROPRIETARY RIGHTS; ASSIGNMENT. All Employee Developments (defined below)
shall be considered works made for hire by Executive for the Company or, as
applicable, its subsidiaries or affiliates, and Executive agrees that all rights
of any kind in any Employee Developments belong exclusively to the Company. In
order to permit the Company to exploit such Employee Developments, Executive
shall promptly and fully report all such Employee Developments to the Company.
Except in furtherance of his obligations as an employee of the Company,
Executive shall not use or reproduce any portion of any record associated with
any Employee Development without prior written consent of the Company or, as
applicable, its subsidiaries or affiliates. Executive agrees that in the event
actions of Executive are required to ensure that such rights belong to the
Company under applicable law, Executive will cooperate and take whatever such
actions are reasonably requested by the Company, whether during or after the
Term, and without the need for separate or additional compensation. “Employee
Developments” means any idea, know-how, discovery, invention, design, method,
technique, improvement, enhancement, development, computer program, machine,
algorithm or other work of authorship, whether developed, conceived or reduced
to practice during or following the period of employment, that: (i) concerns or
relates to the actual or anticipated business, research or development
activities, or operations of the Company or any of its subsidiaries or
affiliates, (ii) results from or is suggested by any undertaking assigned to
Executive or work performed by Executive for or on behalf of the Company or any
of its subsidiaries or affiliates, whether created alone or with others, during
or after working hours, or


6

--------------------------------------------------------------------------------





(iii) uses, incorporates or is based on Company equipment, supplies, facilities,
trade secrets or inventions of any form or type. All Confidential Information
and all Employee Developments are and shall remain the sole property of the
Company or any of its subsidiaries or affiliates. Executive shall acquire no
proprietary interest in any Confidential Information or Employee Developments
developed or acquired during the Term. To the extent Executive may, by operation
of law or otherwise, acquire any right, title or interest in or to any
Confidential Information or Employee Development, Executive hereby assigns and
covenants to assign to the Company all such proprietary rights without the need
for a separate writing or additional compensation. Executive shall, both during
and after the Term, upon the Company’s request, promptly execute, acknowledge,
and deliver to the Company all such assignments, confirmations of assignment,
certificates, and instruments, and shall promptly perform such other acts, as
the Company may from time to time in its discretion deem necessary or desirable
to evidence, establish, maintain, perfect, enforce or defend the Company’s
rights in Confidential Information and Employee Developments.
(f)    COMPLIANCE WITH POLICIES AND PROCEDURES. During the period that Executive
is employed with the Company hereunder, Executive shall adhere to the policies
and standards of professionalism set forth in the policies and procedures of the
Company and IAC as they may exist from time to time.
(g)    SURVIVAL OF PROVISIONS. The obligations contained in this Section 2
shall, to the extent provided in this Section 2, survive the termination or
expiration of Executive’s employment with the Company and, as applicable, shall
be fully enforceable thereafter in accordance with the terms of this Agreement.
If it is determined by a court of competent jurisdiction that any restriction in
this Section 2 is excessive in duration or scope or is unreasonable or
unenforceable under applicable law, it is the intention of the parties that such
restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted by applicable law.
3.    TERMINATION OF PRIOR AGREEMENTS. This Agreement constitutes the entire
agreement between the parties and, as of the Effective Date, terminates and
supersedes any and all prior agreements and understandings (whether written or
oral) between the parties with respect to the subject matter of this Agreement.
Executive acknowledges and agrees that neither the Company nor anyone acting on
its behalf has made, and is not making, and in executing this Agreement,
Executive has not relied upon, any representations, promises or inducements
except to the extent the same is expressly set forth in this Agreement.
Executive hereby represents and warrants to the Company that Executive is not
party to any contract, understanding, agreement or policy, whether or not
written, with Executive’s most-recent employer before the Company (the “Previous
Employer”) or otherwise, that would be breached by Executive’s entering into, or
performing services under, this Agreement. Executive further represents that,
prior to the Effective Date, (i) he has disclosed in writing to the Company all
material existing, pending or threatened claims against him, if any, as a result
of his employment with the Previous Employer or his membership on any boards of
directors and (ii) no breach by Executive of any of his covenants in Section 2
of the Standard Terms and Conditions of the Previous Employment Agreement has
occurred.


7

--------------------------------------------------------------------------------





4.    ASSIGNMENT; SUCCESSORS. This Agreement is personal in its nature and none
of the parties hereto shall, without the consent of the others, assign or
transfer this Agreement or any rights or obligations hereunder; provided, that
the Company may assign this Agreement to, or allow any of its obligations to be
fulfilled by, or take actions through, any affiliate of the Company and, in the
event of the merger, consolidation, transfer, or sale of all or substantially
all of the assets of the Company (a “Transaction”) with or to any other
individual or entity, this Agreement shall, subject to the provisions hereof, be
binding upon and inure to the benefit of such successor and such successor shall
discharge and perform all the promises, covenants, duties, and obligations of
the Company hereunder, and in the event of any such assignment or Transaction,
all references herein to the “Company” shall refer to the Company’s assignee or
successor hereunder.
5.    WITHHOLDING. The Company shall make such deductions and withhold such
amounts from each payment and benefit made or provided to Executive hereunder,
as may be required from time to time by applicable law, governmental regulation
or order.
6.    SECTION 409A OF THE INTERNAL REVENUE CODE.
(a)    This Agreement is not intended to constitute a “nonqualified deferred
compensation plan” within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended, and the rules and regulations issued thereunder
(“Section 409A”).  It is intended that any amounts payable under this Agreement
and the Company’s and Executive’s exercise of authority or discretion hereunder
shall comply with and avoid the imputation of any tax, penalty or interest under
Section 409A of the Code. This Agreement shall be construed and interpreted
consistent with that intent.
(b)    For purposes of this Agreement, a “Separation from Service” occurs when
Executive dies, retires or otherwise has a termination of employment with the
Company that constitutes a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h)(1), without regard to the optional
alternative definitions available thereunder.
(c)    If Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of Executive’s Separation from
Service, Executive shall not be entitled to any payment or benefit pursuant to
clause (i) of Section 1(d) until the earlier of (i) the date which is six (6)
months after his or her Separation from Service for any reason other than death,
or (ii) the date of Executive’s death. The provisions of this paragraph shall
only apply if, and to the extent, required to avoid the imputation of any tax,
penalty or interest pursuant to Section 409A. Any amounts otherwise payable to
Executive upon or in the six (6) month period following Executive’s Separation
from Service that are not so paid by reason of this Section 6(b) shall be paid
(without interest) as soon as practicable after the date that is six (6) months
after Executive’s Separation from Service (or, if earlier, as soon as
practicable after the date of Executive’s death).
(d)    To the extent that any reimbursement pursuant to this Agreement is
taxable to Executive, Executive shall provide the Company with documentation of
the related expenses promptly so as to facilitate the timing of the
reimbursement payment contemplated by this


8

--------------------------------------------------------------------------------





paragraph, and any reimbursement payment due to Executive pursuant to such
provision shall be paid to Executive on or before the last day of Executive’s
taxable year following the taxable year in which the related expense was
incurred. Such reimbursement obligations pursuant to this Agreement are not
subject to liquidation or exchange for another benefit and the amount of such
benefits that Executive receives in one taxable year shall not affect the amount
of such benefits that Executive receives in any other taxable year.
(e)    In no event shall the Company be required to pay Executive any “gross-up”
or other payment with respect to any taxes or penalties imposed under Section
409A with respect to any benefit paid to Executive hereunder. The Company agrees
to take any reasonable steps requested by Executive to avoid adverse tax
consequences to Executive as a result of any benefit to Executive hereunder
being subject to Section 409A, provided that Executive shall, if requested,
reimburse the Company for any incremental costs (other than incidental costs)
associated with taking such steps. All payments to be made upon a termination of
employment under this Agreement may only be made upon a “separation from
service” under Section 409A.
7.    HEADING REFERENCES. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose. References to “this Agreement” or the use of
the term “hereof” shall refer to these Standard Terms and Conditions and the
Employment Agreement attached hereto, taken as a whole.
8.    REMEDIES FOR BREACH. Executive expressly agrees and understands that
Executive will notify the Company in writing of any alleged breach of this
Agreement by the Company, and the Company will have thirty (30) days from
receipt of Executive’s notice to cure any such breach. Executive expressly
agrees and understands that in the event of any termination of Executive’s
employment by the Company during the Term, the Company’s contractual obligations
to Executive shall be fulfilled through compliance with its obligations under
Section 1 of the Standard Terms and Conditions.
Executive expressly agrees and understands that the remedy at law for any breach
by Executive of Section 2 of the Standard Terms and Conditions will be
inadequate and that damages flowing from such breach are not usually susceptible
to being measured in monetary terms. Accordingly, it is acknowledged that, upon
Executive’s violation of any provision of such Section 2, the Company shall be
entitled to obtain from any court of competent jurisdiction immediate injunctive
relief and obtain a temporary order restraining any threatened or further breach
as well as an equitable accounting of all profits or benefits arising out of
such violation. Nothing in this Agreement shall be deemed to limit the Company’s
remedies at law or in equity for any breach by Executive of any of the
provisions of this Agreement, including Section 2, which may be pursued by or
available to the Company.






9

--------------------------------------------------------------------------------





9.    WAIVER; MODIFICATION. Failure to insist upon strict compliance with any of
the terms, covenants, or conditions hereof shall not be deemed a waiver of such
term, covenant, or condition, nor shall any waiver or relinquishment of, or
failure to insist upon strict compliance with, any right or power hereunder at
any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times. This Agreement shall not be modified in any
respect except by a writing executed by each party hereto.
10.    SEVERABILITY. In the event that a court of competent jurisdiction
determines that any portion of this Agreement is in violation of any law or
public policy, only the portions of this Agreement that violate such law or
public policy shall be stricken. All portions of this Agreement that do not
violate any statute or public policy shall continue in full force and effect.
Further, any court order striking any portion of this Agreement shall modify the
stricken terms as narrowly as possible to give as much effect as possible to the
intentions of the parties under this Agreement.
[Signature Page Follows]




10

--------------------------------------------------------------------------------






ACKNOWLEDGED AND AGREED:

Date: April 7, 2016
IAC/INTERACTIVECORP



/s/Gregg Winiarski
By:    Gregg Winiarski
Title:    Executive Vice President, General Counsel
 






/s/Glenn H. Schiffman
GLENN H. SCHIFFMAN
        



